         Case: 1:19-cv-01026-BYP Doc #: 1 Filed: 05/07/19 1 of 3. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

 JAMES E. SHELTON,


          Plaintiff,                                 Case No. 1:19-cv-1026

    v.                                               State Court Case No. CV 19 913425

 HEALTH INSURANCE INNOVATIONS,
 INC.

          Defendant.


  DEFENDANT HEALTH INSURANCE INNOVATIONS, INC.’S NOTICE OF REMOVAL

         Defendant Health Insurance Innovations, Inc. (“HII”) hereby files this notice of removal

to remove this action from the Court of Common Pleas of Cuyahoga County, Ohio to this Court,

pursuant to 28 U.S.C. §§ 1331, 1367, and 1446. This is a civil action over which this Court has

original jurisdiction, and the matter is properly removed to this Court for the reasons next stated.

         1.      On April 3, 2019, Plaintiff James E. Shelton (“Plaintiff”) filed a complaint in the

Court of Common Pleas of Cuyahoga County, Ohio in the action captioned James E. Shelton v.

Health Insurance Innovations, Inc., Case No. CV 19 913425 (hereinafter, the “State Action”).

         2.      The complaint was served on HII on April 9, 2019. In accordance with 28 U.S.C.

§ 1446(a), copies of all process, pleadings, and orders served upon HII in the State Action are

attached hereto as “Exhibit 1.”

         3.      The complaint names HII as the only defendant. (Compl. ¶ 3.)

         4.      Pursuant to 28 U.S.C. § 1331, this court has original jurisdiction of “all civil

actions arising under the Constitution, laws, or treaties of the United States.”
        Case: 1:19-cv-01026-BYP Doc #: 1 Filed: 05/07/19 2 of 3. PageID #: 2



        5.      In the State Action, Plaintiff asserts a claim for alleged violations of a federal

statute, Telephone Consumer Protection Act, 47 U.S.C. § 227, and, therefore, this Court has

original jurisdiction over this action.

        6.      Pursuant to 28 U.S.C. § 1367, the Court has supplemental jurisdiction over the

remaining claims stated in the complaint.

        7.      Pursuant to 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed within thirty

days after the receipt by the defendant of a copy of the initial pleading.

        8.      This Notice of Removal is filed within thirty days of the date that HII received a

copy of the complaint.

        9.      A copy of this Notice of Removal will be sent to the Clerk of the Court of

Common Pleas of Cuyahoga County, Ohio.

        10.     Accordingly, this action is hereby removed to the United States District Court for

the Northern District of Ohio, Eastern Division, 28 U.S.C. §§ 1331, 1367, and 1446.

                                                       Respectfully submitted,

                                                       /s/ Jolene S. Griffith
                                                       Dan L. Cvetanovich (0021980)
                                                       Jolene S. Griffith (0084940)
                                                       Bailey Cavalieri LLC
                                                       10 West Broad Street, Suite 2100
                                                       Columbus, Ohio 43215-3422
                                                       Telephone No.: (614) 221-3155
                                                       Facsimile: (614) 221-0479
                                                       E-Mail: DCvetanovich@baileycav.com
                                                                JGriffith@baileycav.com
                                                       Counsel for Defendant
Cory W. Eichhorn (pro hac vice motion
to be filed)
Florida Bar No. 576761
Holland & Knight LLP
701 Brickell Avenue, Suite 3300
Miami, Florida 33131
Telephone: (305) 789-7576
Email: Cory.Eichhorn@hklaw.com


                                                   2
           Case: 1:19-cv-01026-BYP Doc #: 1 Filed: 05/07/19 3 of 3. PageID #: 3



                                    CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Defendant Health Insurance Innovations, Inc.’s Notice

of Removal was served upon Plaintiff by sending a copy of it to Plaintiff’s attorney, Bryan

Anthony Reo, Reo Law LLC, P.O. Box 5100, Mentor, Ohio 44061, by first-class, United States

mail, postage pre-paid, this 7th day of May 2019.



                                                       /s/ Jolene S. Griffith
                                                       Jolene S. Griffith (0084940)

#1687093




                                                   3
